Citation Nr: 9915011	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenia, paranoid type, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



REMAND

The veteran served on active duty from July 1976 to July 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1997 from the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above noted claim.  
The RO notified the veteran of its decision by letter dated 
February 27, 1997.  On May 12, 1997, the veteran testified at 
a hearing before the RO.  His testimony was recorded in 
written transcript form.  The veteran's testimony before the 
RO on May 12, 1997, when reduced to writing constituted a 
timely, valid notice of disagreement as to the issue of 
entitlement to an increased evaluation for schizophrenia.  
See 38 C.F.R. § 20.202 (1998); see Tomlin v. Brown, 5 Vet. 
App. 355, 357-58 (1993) (transcription of representative's 
statements at a hearing constituted a "writing" for 
purposes of a timely notice of disagreement).  A supplemental 
statement of the case was issued on March 31, 1998.  The 
veteran thereafter submitted a timely substantive appeal to 
the RO, dated May 5, 1998.  Accordingly, this issue is 
properly before the Board.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp 1998); 38 C.F.R. § 3.159 (1998).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Upon review of the evidence, the Board finds that the 
evidence currently of record is inadequate for the purposes 
of rendering a decision and that further development is 
warranted.  Specifically, the Board finds that the most 
recent VA examination of September 1997 failed to adequately 
address the extent of the veteran's social and industrial 
impairment caused by his service-connected schizophrenia.  No 
opinion was given regarding his current level of social and 
industrial impairment.  No Global Assessment of Functioning 
(GAF) score was given in this examination.  It is also 
unclear whether the claims file was reviewed by the examiner.

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has held that the fulfillment of the statutory duty to assist 
includes the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In light of this, a VA examination 
should include review of all available records documenting 
recent medical treatment for his schizophrenia disorder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Contact the veteran to determine the 
names, addresses, and dates of treatments 
of any physicians, hospitals or treatment 
centers (private, VA, military or other) 
who have provided him with relevant 
treatment for his service-connected 
psychiatric disability since 1997, not 
already associated with the claims file.  
The Board is particularly interested in 
any treatment received at the Jackson, 
Mississippi, VA Medical Center.  

After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records relevant to 
the above mentioned claim, to the extent 
not already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  


With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Subsequently, schedule the veteran 
for a comprehensive VA mental disorders 
examination specifically to determine the 
nature and severity of his service-
connected schizophrenia, paranoid type.  
The entire claims folder and a copy of 
this remand should be made available to, 
and reviewed by the examiner prior to the 
examination, and the examiner should 
indicate that he or she has reviewed the 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable solely to his 
service-connected schizophrenia, paranoid 
type (as opposed to any nonservice-
connected psychiatric disorders).  The 
examiner must conduct a detailed mental 
status examination with consideration of 
the criteria provided for rating 
schizophrenia and should discuss the 
effect, if any, of the veteran's service-
connected psychiatric 


disorder on his social and industrial 
adaptability.  The examiner should assign 
a GAF score for the veteran's 
schizophrenia, paranoid type, consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and provide a definition 
of the score assigned and the degree of 
impairment it represents when compared 
with the criteria provided for rating 
schizophrenia.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (1998).  The 
examiner is specifically requested to 
identify the frequency and severity of 
all symptoms, as well as to enumerate the 
symptoms in the following categories: 

(a)  Occupational and social 
impairment with reduced reliability 
and productivity due to flattened 
affect; circumstantial, 
circumlocutory or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short- and long-term memory; 
impaired judgment or abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships; 

(b)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking or 
mood; suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently 
illogical, obscure, or irrelevant 
speech; near-continuous panic or 
depression affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control such as 
unprovoked irritability with periods 
of violence; spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances; inability 
to establish and maintain effective 
relationships; and

(c)  Total occupational and social 
impairment due to gross impairment 
in thought processes or 
communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.  

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify the 
predominant symptoms based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment--(a) through (c) above--that 
most appropriately reflects the veteran's 
overall symptomatology and level of 
disability.  The examiner should also 
provide an opinion concerning the effect 
of the veteran's psychiatric disorder on 
his employability.  A complete rationale 
for any opinion expressed must be 
provided.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, 


appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the claim for an 
increased disability rating for service-
connected schizophrenia.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board 
following appropriate procedure.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 



